DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spies et al (DE102008019615).
Regarding claims 1 and 9, Spies et al teach (Figs. 1-8) A lidar, comprising: a laser emitter (101) configured to emit an outgoing laser; and a two-dimensional tilting mirror (117) configured to change an optical path direction of the outgoing laser in a vertical dimension and in a horizontal dimension.
Regarding claims 2 and 10, Spies et al teach collimating unit (102) provided between the laser emitter and the two-dimensional tilting mirror and configured to collimate the outgoing laser emitted by the laser emitter.
Regarding claims 3 and 11, Spies et al teach comprising a receiver configured to receive a reflected laser, wherein the reflected laser is formed by the outgoing laser being reflected by an object to be detected after the optical path direction is changed.
Regarding claims 4 and 12, Spies et al teach the receiver is an area array receiver (310).
Regarding claims 5 and 13, Spies et al teach a focusing unit (110) provided in front of the receiver and configured to focus the reflected laser, wherein the reflected laser is formed by the outgoing laser being reflected by an object to be detected after the optical path direction is changed, and the reflected laser that has been focused is received by the receiver.
Regarding claims 6 and 14, Spies et al teach the two-dimensional tilting mirror is a MEMS galvanometer or a mechanical galvanometer
Regarding claims 7 and 15, Spies et al teach the collimating unit is a single lens or a lens group composed of a plurality of lenses.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spies et al in view of Welford et al (US Patent 9810786).
Regarding claims 8 and 16, Spies et al teach the invention set forth above.  Spies et al do not teach the area array receiver is an APD array.  Welford et al teach the use of APD array.  It would have been obvious at the time of invention to use an APD array to improve detection sensitivity during low light conditions.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK